IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2202 Disciplinary Docket No. 3
                Petitioner      :
                                :             Board File No. C3-15-558
           v.                   :
                                :             Attorney Registration No. 69680
KATHLEEN GRANAHAN KANE,         :
                Respondent      :             (Dauphin County)


                                       ORDER


PER CURIAM:


      AND NOW, this 21st day of September, 2015, upon consideration of the

responses to a Rule to Show Cause why Kathleen Granahan Kane should not be

placed on temporary suspension, the Rule is made absolute; Respondent Kathleen

Granahan Kane is placed on temporary suspension; and, to the extent applicable, she

shall comply with all the provisions of Pa.R.D.E. 217.

      Respondent’s rights to petition for dissolution or amendment of this order

pursuant to Pa.R.D.E. 208(f)(4), and to request accelerated disposition of charges

underlying this order pursuant to Pa.R.D.E. 208(f)(6), are specifically preserved.

      This order should not be construed as removing Respondent from elected office

and is limited to the temporary suspension of her license to practice law.